Citation Nr: 1530065	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  14-25 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) with secondary depressive disorder and chronic sleep impairment.

4.  Entitlement to a rating higher than 10 percent prior to May 6, 2011, and higher than 20 percent thereafter, for the residuals of left ankle fracture, degenerative joint disease and limitation of motion.

5.  Entitlement to a total rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1950 to November 1953.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2011 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran had a personal hearing before the undersigned Veterans Law Judge in May 2015.

The issue of entitlement to service connection for erectile dysfunction is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.







FINDINGS OF FACT

1.  The Veteran's lumbar degenerative disc disease and lumbar strain are related to service.

2.  The Veteran's PTSD manifests as occupational and social impairment with reduced reliability and productivity.  

3.  The Veteran's left ankle disability manifested as marked limited and painful motion from November 2010 to March 2013, and with severely limited motion and functional loss equivalent to ankylosis in dorsiflexion between 0 and 10 degrees thereafter.

4.  The Veteran's service-connected disabilities left him unable to pursue anything other than marginal employment starting from March 2013.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar degenerative disc disease and lumbar strain have been met.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for a 50 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, DC 9411 (2014).

3.  The criteria are met for a 20 percent rating from November 2010 to March 2013, and for a 30 percent rating thereafter, for left ankle disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5270, 5271 (2014).

4.  The criteria for a TDIU starting from March 2013 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, his relevant treatment records have been associated with the claims file.  He has also been provided with VA examinations in conjunction with his claims, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has asserted that the August 2011 and August 2012 VA psychological examinations were inadequate.  The Board notes that he was not provided a VA psychological examination in August 2011, but he was in February 2011.   It does not appear that he is referring to the February 2011 VA examination, as his letters regarding the August 2011 and August 2012 examinations both refer to the same doctor.  The Board therefore finds that his complaints are with the August 2012 VA examination report, which he asserted was incomplete.  He indicated the examiner was impatient and detached, and that things they discussed were not included in the report.  The Board agrees that this examination report is not very detailed; consequently, it is not heavily relied upon in this decision.  However, there is other evidence of record that contains details from this time period, and he was provided another VA psychological examination in March 2014.  He has not alleged any deficiencies in that examination, and the Board finds that the duty to assist has been met. 

Service Connection

Service connection is granted for current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Establishing entitlement to service connection requires:  (1) the existence of a present disability or a diagnosed disability at some point since the filing of the claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service (the so-called "nexus" requirement).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran alleges that his lumbar spine disability is related to his service-connected left ankle, which was injured during service in a plane crash.  He also alleges that the plane crash itself led to his current symptoms.  

His service treatment records (STRs) show a plane accident in June 1953, but the only injuries documented were to his left ankle and to his forehead.  His STRs do not show a lumbar spine diagnosis during active duty.

In May 2013, a VA examiner opined against a relationship to service.  He opined that the lumbar strain was acute and temporary, and that the degenerative changes were not due to his ankle.  He did not provide further explanation.  No opinion was provided as to whether any current diagnosis is directly related to the plane accident.

In April 2015, the Veteran's private physician opined that the lumbar spine diagnoses were more likely than not due to the plane crash during service.

As the evidence for and against service connection is in equipoise, service connection for lumbar strain and lumbar degenerative disc disease is granted.




Increased rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2014).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

PTSD

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, DC 9411 (2014).

A 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication.  Id.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126(a) (2014).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b) (2014).

Based on a review of the evidence, the Board finds that an initial 50 percent rating is warranted, and that his symptoms produce occupational and social impairment with reduced reliability and productivity.  He has frequent nightmares that contribute to chronic sleep impairment.  These symptoms increase when he is faced with outside stressors, such as dissatisfaction with his job or financial problems.  He is noted to have an exaggerated startle reaction.  He has flattened affect and mild memory loss. 

The Board does not find that the evidence warrants a higher rating of 70 percent.  He does not have impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130, DC 9411. 

His symptoms do result in deficiency in his ability to work.  The record shows that he has difficulty concentrating and mildly impaired memory.  His sleep impairment impacts his ability to work late shifts or long hours.  He reported having conflicts with his supervisor and a feeling of dread when going to work, which stemmed from not wanting to interact with co-workers.  He also had the feeling that his co-workers did not want him there.  The March 2014 VA examiner found these feelings to be a clinically significant moderate impairment to employment.  In July 2012, a treating therapist noted that he had developed mature defenses, which was evidenced by his ability to continue to work despite the distress it caused him.  Indeed, the record does not reveal any disciplinary actions.

His symptoms also cause deficiencies in mood, and he tends to have some symptoms of depression, as evidenced by his secondary depressive disorder.  He has indicated that his wife is a major support for him in this regard, but he is frequently depressed or anxious.

The record does not show deficiencies in familial or other social relationships.  He is happily married, and the record shows that his wife is a major support in his life.  They enjoy going out together, and will visit with their grandchildren.  His stress increases when she is out of town, but the record also shows that he has friends and other people with whom he spends time.  His treating therapist noted in July 2012 that he was feeling depressed because his wife was gone, but he was making efforts to deal with that added stress by spending time with a friend.  Indeed, a friend helped him draft all correspondence to VA throughout the claims process.  The Board acknowledges that he has reported having few friends, and his friend reports that he perceives the Veteran as reclusive and xenophobic.  The March 2014 VA examination report indicates he would have trouble establishing and maintaining effective relationships, however, it also shows that the Veteran reported having 2 to 3 social contacts per week and on the weekend.  The evidence does not show that his symptoms have had such a negative impact on family and social relationships to the extent that he should be considered deficient in this area.  See 38 C.F.R. § 4.126(a) (2014).  Disability ratings and the level of impairment are based on the effects caused by symptoms, and not simply on the presence of the symptoms themselves.  Mauerhan, 16 Vet. App. at 443, citing 61 Fed.Reg. 52,695, 52,697 (Oct. 8, 1996).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  38 C.F.R. § 4.126(a) (2014).

His judgment has consistently been found to be fair to intact.  He understands the outcome of his behavior, and the record does not show any violent outbursts or trouble with the law.  The record does not show substance abuse.  He was not shown to have any disciplinary problems at his last job, despite dreading going there and not enjoying his time there.  As discussed above, his treating therapist indicated he had developed an ability to persevere with his work because he knew it was a necessity.  Until he had to retire due to health reasons, he continued to work because it was necessary to provide for his family.  The record does show that he was unwilling to stop watching the nightly news, which tended to exacerbate his symptoms, but, as above, this evidence does not show impairment in judgment that rises to the level of a deficiency in that area.  

Finally, he does not have deficiencies in thinking.  He is consistently oriented to person, time, and place.  He has not reported delusions or hallucinations.  The February 2011 VA examiner noted that the Veteran had difficulty concentrating, and cited that as the sole example supporting a deficiency in thinking.  However, he also noted the Veteran's thought processes and content were unremarkable, that he could do serial 7's, and also spell a word both forwards and backwards.  At the March 2014 VA examination, the Veteran reported he spends time reading and playing games on the computer.  He did complain of difficulty concentrating, but the examiner pointed out that he was able to track questions well and to provide details concerning the course his life.  

The Veteran has reported having panic attacks, although has not specified their frequency or provided details of their effects.  His treatment records do not show chronic or frequent panic attacks, and it appears he did not report them to any of the VA examiners.  He specifically denied having panic attacks in April 2012, but reported feeling increased stress and anxiety.  

His friend that has helped him with this claim also reports that the Veteran has spoken of suicide.  The record does not reveal any attempts, but does show that he has thought about it, for example in July and August 2013.  He reported feelings of hopelessness in April 2012, related to work.  He felt like his predicament, of having to work to survive, was never going to end, and did have thoughts that he did "not want to go on."  However, he denied losing interest in things and spoke of things he would do if he had the time.  Suicide risk assessments conducted by his treating physicians found the risk of harm to self or others to be low.  As above, the Board does not find these symptoms to be frequent or severe, and do not show a deficiency in thinking or in any other area.  

The Veteran's records contain Global Assessment of Functioning (GAF) scores, which range from 60, in July 2013, to 72, in October 2012, further support a 50 percent rating.  

GAF scores range from 1 to 100, and reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  This scale is found within the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a reference tool utilized by mental health clinicians.  The current, fifth edition, of the DSM no longer contains such scores.  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 71 to 80 reflect transient symptoms and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); and no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See DSM-IV. 

The Veteran's GAF scores show, at worst, moderate symptoms and difficulties due to his symptoms, which supports a 50 percent rating.  His higher scores suggest that a lower disability rating is more appropriate, however, the GAF scores assigned in a case are not dispositive of the percentage rating issue; rather, they must be considered along with all of the other evidence.  38 C.F.R. § 4.126(a) (2014).  As the bulk of the evidence of record meets the criteria for a 50 percent rating, the Board is awarding that rating despite GAF scores showing a higher level of functioning.

The Board notes that a private, unsigned, psychological examination report was received in April 2014.  In correspondence with VA, the Veteran explained that his orthopedic surgeon filled out the form, and did not sign it because he was an orthopedist and not a psychologist.  This report indicated that the Veteran had social and occupational impairment with deficiencies in most areas, but it is unclear how his doctor arrived at this conclusion.  There is no indication that he reviewed the Veteran's treatment records; indeed, some of his findings conflict with the findings of the Veteran's treatment providers.  There is no written opinion explaining his findings.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board is therefore not placing any weight on this examination report.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); see also Owens v. Brown, 7 Vet. App. 429 (1995).

Accordingly, the Board does not find that his PTSD causes deficiencies in most areas.  His symptoms more closely approximate the criteria for an initial 50 percent rating.  38 C.F.R. § 4.7.

Left Ankle

The Veteran's left ankle disability is rated as 10 percent disabling prior to May 2011, and 20 percent disabling thereafter, under DC 5271, which pertains to limited motion of the ankle.  38 C.F.R. § 4.71a, DC 5271 (2014).  Pursuant to this code, marked limitation warrants a 20 percent rating, while moderate limitation warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5271 (2014).  The normal range of motion of the ankle is from 0 to 20 degrees for dorsiflexion, and from 0 to 45 degrees plantar flexion.  Id., Plate II.

When evaluating disabilities that are based on limited motion, it is necessary to consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  And although VA is required to apply 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.  Johnston, 10 Vet. App. at 84-85.  Moreover, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The Veteran argues that his left ankle range of motion is so limited as to be the equivalent of favorable ankylosis.  See 38 C.F.R. § 4.20.  Ankylosis of the ankle is rated under DC 5270, which assigns a 20 percent rating when the ankle is ankylosed in plantar flexion at less than 30 degrees; a 30 percent rating for when it is between 30 and 40 degrees or if it is ankylosed in dorsiflexion between 0 and 10 degrees; and, a 40 percent rating for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.

The evidence shows that in March 2013, his range of motion was severely reduced to 5 degrees plantar flexion and 5 degrees dorsiflexion, and he complained of frequent flares and increased pain.  In April 2013, his muscle strength was somewhat reduced.  He has also has frequently complained of stiffness and swelling throughout the pendency of this claim.  His functional loss included less movement than normal, pain on movement, disturbance of locomotion, and interference with standing and weight-bearing.  This evidence clearly shows limited motion, as opposed to ankylosis.  Ankylosis means "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (31st ed. 2007).  Although the provisions of 38 C.F.R. § 4.40 and 4.45 are not for application when the next highest rating requires ankylosis, as per Johnston, supra, the Board considered whether his limited motion and functional loss are so severe so as to warrant an analogous rating under DC 5270, pursuant to 38 C.F.R. § 4.20.  

The Board finds that his symptoms are analogous to the criteria for the next higher rating of 30 percent, under DC 5270.  His reduced range of motion, reduced function, pain, and swelling essentially result in a degree of disability that is comparable to ankylosis between 0 and 10 percent dorsiflexion.  38 C.F.R. § 4.71a, DC 5270.  Although a range of motion is possible, his symptoms more closely approximate the criteria required for a 30 percent rating.  38 C.F.R. § 4.7.

A 40 percent rating under DC 5270 is not warranted, as there is no evidence or suggestion that his ankle is ankylosed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or that he has an abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, DC 5270.

The Board also finds that he is entitled to an earlier effective date for his 20 percent rating under DC 5271.  His 20 percent rating is currently effective as of May 2011, but the evidence shows that his range of motion was marked during a November 2010 private appointment.  At that time, his dorsiflexion was reduced to 10 degrees, his plantar flexion to 30 degrees.  He also complained of stiffness, and his ankle was tender to palpation.  The Board finds that these symptoms more closely approximate the criteria for marked limitation of motion, and a 20 percent rating is awarded from November 2010.  

Because it is factually ascertainable from November 2010 that the Veteran's left ankle limited motion has been marked, the effective date of his increased rating shall be effective as of that date.  38 C.F.R. § 3.400(o)(2) (2014).  The Board notes that the Veteran's initial claim to service connect his left ankle was granted in May 2010.  He filed a notice of disagreement that same month, and in July 2011, a statement of the case (SOC) was issued along with the rating decision that awarded a 20 percent rating as of May 2011.  The Veteran did not perfect an appeal of the issue within 60 days of the SOC, but instead filed a new claim at the end of September 2011, more than 60 days after the SOC.  The RO therefore considered the September 2011 claim as a new claim, rather than construing it as a formal appeal in lieu of form included with his SOC (i.e., the VA Form 9).  The Veteran has not made any arguments that the issue under appeal is the initial rating assigned to his ankle.  As his claim for an increase was received in September 2011, the relevant time frame for review of the evidence is from September 2010, because the law allows consideration of evidence up to a year prior to receipt of the claim.  Id.  The next earlier record prior to November 2010 that measures the ankle range of motion was at the February 2010 VA examination, prior to the start of the review period under section 3.400(o)(2).  At that time, he had full range of motion.

Extraschedular Consideration

There is a three-step inquiry for determining entitlement to an extraschedular rating, which is a component of an increased rating claim.  Thun v. Peake, 22 Vet. App, 111 (2008).  The Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Then, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors, or "governing norms," such as marked interference with employment or frequent periods of hospitalization.  Finally, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture does show related factors, then the case must be referred to the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board does not find that referral for an extraschedular rating is warranted.  He complains of pain in his ankle, and of limited motion and stiffness.  He has difficulty walking distances and on uneven terrain, and can only stand and walk for short periods of time.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5270, 5271 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.
  
Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's left ankle disability, and the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Further, his reported PTSD symptoms - and more importantly their consequent effect - are also contemplated by the schedular rating criteria.  His PTSD symptoms are rated based on the extent of social and occupational impairment they cause.  The symptoms that are listed under the criteria applicable to DC 9411 serve as mere examples of the type and degree of the symptoms, and their effects, which would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  Thus, all of his symptoms are contemplated by the Rating Schedule, and were taken into consideration when assigning a 50 percent rating.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2014).

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  There are circumstances when several disabilities may be considered as one for the purpose of determining whether these threshold minimum rating requirements are met, such as when they result from common etiology of single accident or affect both upper or lower extremities.  38 C.F.R. § 4.16(a) (2014).

The Veteran's combined disability rating is 60 percent from October 2009, and 80 percent from November 2014, when taking into account the increased ratings awarded in this decision.  He therefore does not meet the schedular criteria for a TDIU prior to November 2014.  The Veteran argues that his disabilities that come from a common etiology, his plane crash, should be considered one disability.  Combining the 50 percent for his PTSD and the 20 percent for his ankle results in 60 percent, which still does not reach the criteria.

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson.  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment. Cf.  Evans v. McDonald, No. 11-2917, slip op. at 16 (Vet. App. Dec. 2, 2014) (en banc) (Kasold, J., concurring) ("the standard for referral is identical to the standard for an extraschedular TDIU award"); Anderson, 22 Vet. App. at 432 (Schoelen, J., concurring) ("authorizing the Director of C & P to overrule the Board's findings with respect to the adequacy of the schedular evaluations would frustrate the Board's appellate authority.")

There is ample support for this view aside from the decisions mentioned above.  See 38 U.S.C. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board."); Disabled Am. Veterans, 327 F.3d 1339 at 1347 ("Together [sections] 511(a) and 7104(a) dictate that the Board acts on behalf of the Secretary in making the ultimate decision on claims and provides 'one review on appeal to the Secretary' of a question 'subject to decision by the Secretary' under [section] 511(a)."); Floyd, 9 Vet. App. at 100 (Steinberg, J., dissenting) ("whereas the [Under Secretary for Benefits] and the Veterans Benefits Administration have no direct statutory base of adjudicative authority, receiving all authority from the Secretary, the BVA, as the Secretary's delegation clearly recognizes in the emphasized language, has an independent statutory base of authority, which the Secretary has no authority to limit.") (emphasis added); 38 C.F.R. § 19.9(d)(2) ("A remand or referral to the agency of original jurisdiction is not necessary for any of the following purposes: Considering law not already considered by the agency of original jurisdiction, including, but not limited to, statutes, regulations, and court decisions.")

Moreover, this is a favorable determination that the Board would eventually grant, anyway, such as if the Director disapproved TDIU.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case, as such adherence would result in unnecessarily imposing additional burdens on VA with no benefit to the Veteran); see also Shade v. Shinseki, 24 Vet. App. 110, 123-24 (2010) (Lance, J., concurring) ("reopening the claim only to deny it without providing assistance would be a hollow, technical decision. There is no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.") (emphasis added); Floyd, 9 Vet. App. at 95 (where the BVA had purported to grant an extraschedular rating, the Court stated that a claim for an extraschedular rating must be sent by the BVA to those "officials who possess the delegated authority to assign such a rating in the first instance," but held that the BVA's failure to so refer to such officials constituted harmless error).  

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

The question that remains, then, is whether the Veteran's service-connected disabilities precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record shows the Veteran first mentioned entitlement to TDIU in January 2013.  A formal claim (VA Form 21-8940) was received in March 2013.  In this claim, he indicated he was only working 24 hours per week, and had made $28,000 in the preceding 12 months.  In a June 2013 statement, he indicated he was only working part-time, and that he was on the poverty line.  During his May 2015 hearing, he alleged that he had been working part-time since 2011, and that he finally retired in October 2013.

The evidence does not reflect that he worked part-time since some time in 2011.  A letter from his physician dated in August 2011 indicated that he needed to limit his walking, and that he should be doing a sedentary desk job.  An October 2012 VA treatment record showed that he worked five days a week, Sunday through Thursday, from 3 p.m. to 11 p.m.  It was not until March 2013 that the Veteran was advised to reduce his hours to three days a week, which was accommodated by his employer.  The Board does not find the Veteran's statements regarding working part-time since 2011 credible, as it is inconsistent with the evidence of record showing he went on a part-time schedule in 2013.  

The Veteran argues that his employment has been marginal since 2011, and that he was on the poverty line.  In other words, that he was not engaged in substantially gainful employment.  The regulations do not provide a definition of "substantially gainful employment," but VA Adjudication Procedure Manual, M21-1MR, defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See also Moore v. Derwinski, 1 Vet.App. 356, 358 (1991). Although the Board is not bound by VBA's M21-MR manual, it can be useful at time in deciding claims.  Marginal employment, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a); Moore, supra.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  

The Veteran's claim indicated that he made $28,000 in the 12 months preceding the filing of his claim, which was received in March 2013.  The poverty levels for one person over the age of 65 for 2012 and 2013 were $11,011 and $11,173, respectively.    

However, in giving the Veteran the benefit of the doubt, the Board finds that he was only engaged in marginal employment starting from March 2013, when he began working on a part-time basis.  He indicated on his claim form that he would be making $12,500 if he continued to work reduce hours, which is less than half of the usual remuneration for that job.  Upon these facts, the Board finds marginal employment starting from March 2013, and that he is entitled to a TDIU from that date.  See 38 C.F.R. § 4.16(a) ("Marginal employment may also be held to exist, on a facts found basis . . . when earned annual income exceeds the poverty threshold.")


ORDER

Service connection for lumbar strain and degenerative disc disease is granted.

An initial 50 percent rating for PTSD is granted.

A 20 percent rating for left ankle disability is granted from November 2010 to March 2013, and a 30 percent rating is granted thereafter.

A TDIU is granted from March 2013.


REMAND

The Veteran's remaining claim to service connect erectile dysfunction (ED) requires additional development.

The Veteran has not had an examination for an opinion on whether ED is currently diagnosed and is related to service.  He has asserted that he does have a diagnosis, and he believes that it is likely secondarily related to service, through either his PTSD or his lumbar spine.  In a July 2013 VA treatment record, he complained of difficulties obtaining and maintaining erections, and he and his doctor were going to explore options.  Although he does not take psychotropic medications, he argues that his anxiety and other symptoms have likely resulted in ED.  His wife has asserted that he has troubles with intimacy following a depressive episode.  He also argues that the pain medication he takes for his lumbar spine caused it.  These theories should be considered by a VA examiner.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all treatment he has received for erectile dysfunction, and make arrangements to obtain all records not already associated with the claims file.

2.  After receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that erectile function is related to service.  The examiner is asked to review the claims file and to support all opinions with explanatory rationale that cites to evidence in the file and medically accepted knowledge.

The Veteran asserts that his ED is caused by his psychiatric symptoms, or by medication he takes for pain.  The examiner is asked to address this theory of entitlement, along with any other theories offered by the Veteran during the examination.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


